Citation Nr: 1543870	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-33 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The Veteran served on active duty in the Army National Guard from July to August 1950, and in the United States Air Force from June 1951 to July 1973.  The Veteran died in October 1999; the claimant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which declined to reopen the  previously denied claim of entitlement to service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received.  Thereafter, the Veteran's claims file was transferred to the RO in Atlanta, Georgia.

In May 2015, the claimant testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  In a July 2015 letter, the claimant's agent was notified that the undersigned granted an additional 60 day extension in accordance with his request.  Additional evidence was received in September 2014 accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2014). 

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of whether new and material evidence has been received to reopen a previously denied claim for accrued benefits has been raised by the record in statements received on April 21, 2005, and December 7, 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for the cause of the Veteran's death was most recently denied in a January 2006 rating decision; the claimant did not appeal.

2. The evidence received since the January 2006 rating decision is neither cumulative nor redundant relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The January 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, given the Board's favorable disposition of the petition to reopen the claimant's previously-denied claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

Petition to Reopen Previously Denied Claim

The claimant seeks entitlement to service connection for the cause of the Veteran's death.  Implicit in this claim is her petition to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received to reopen the claimant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.

In January 2006, the RO denied the claimant's petition to reopen her previously denied claim for service connection for the cause of the Veteran's death on the basis that new and material sufficient to reopen the claim had not been received.  The RO noted that the claim was previously denied in an April 2004 decision because the Veteran was determined to have died because of a motor vehicle accident.  The claimant did not perfect an appeal as to the denial of service connection for the cause of the Veteran's death and the decision is therefore final. 38 U.S.C.A. §§ 7104, 7105.

Since the January 2006 decision, additional information and evidence has been associated with the claims file for review, to include, lay statements and hearing testimony of the claimant and an August 2015 opinion from Dr. FG, M.D., which relate the cause of the Veteran's death to events, injury, or disease incurred during his active military service.

The claimant's lay contentions in support of her claim are considered credible at this stage of the analysis, and her recent statements of record represent a more detailed exposition of her lay contentions than were of record at the time of the prior final denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, the August 2015 statement received from Dr. FG suggests that the cause of the Veteran's death is related to events, injury, or disease incurred during or that are otherwise related to his active military service.

In short, the above evidence was added to the record subsequent to the prior final rating decision, relates to an unestablished fact necessary to substantiate the claim (i.e., a link between the cause of the Veteran's death and his military service), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  For these reasons, the claim of entitlement to service connection for the cause of the Veteran's death is considered reopened on the basis of the receipt of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


REMAND

Having reopened the  claim of entitlement to service connection for the cause of the Veteran's death, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before the claim may be adjudicated.

At the outset the Board acknowledges that the Veteran passed away immediately after the Winnebago that he was driving veered off the of highway and hit a tree.  Report of autopsy establishes that the Veteran died as a result of marked retroperitoneal soft tissue hemorrhage as a result of a ruptured aortic abdominal aneurysm.  It states that the manner of death was natural.  The coroner stated that the Veteran's blunt force injuries, some or all of which may have been caused by the motor vehicle accident, would not have been expected to have contributed to death.  He stated that the Veteran's rib fractures may have been caused by chest compression during cardiopulmonary resuscitation efforts.  Thus, the Board finds that it is established that the Veteran died as the result of a ruptured abdominal aortic aneurysm as opposed to his involvement and any injury sustained during the motor vehicle accident that immediately preceded death. 

The claimant essentially contends that the cause of the Veteran's death, a ruptured abdominal aortic aneurysm, is related to his military service.  She has asserted that the Veteran's abdominal aortic aneurysm was the result of hypertension and/or heart disease that had onset during the Veteran's military service or that are otherwise related to the stress and food that he ate during service.  There has also been suggestion that the Veteran's service-connected left knee disability aggravated the Veteran's heart disease due to inability to exercise due to knee pain.

At the time of the Veteran's death, service connection was in effect for a left knee injury, status post total knee replacement, evaluated as 30 percent disabling.  Also at the time of the Veteran's death, he had an appeal pending for claims of entitlement to service connection for hypertension and gastrointestinal ulcer, and his petition to reopen his previously denied claim of entitlement to service connection for coronary artery disease status post coronary artery bypass grafting.  

During his lifetime, the Veteran asserted that he was medicated for high blood pressure and stress during service and since his discharge from military service.  An undated service treatment record shows a diastolic blood pressure reading of 90.  Multiple service treatment records and examination reports also show complaints of tension and diagnoses of tension state and tension headaches.  

During a November 1998 DRO hearing, the Veteran testified that he first became aware of his heart problem in 1980 when he sought private treatment due to shortness of breath and was reportedly diagnosed with two blocked arteries in his heart at 80 percent and 90 percent for which he underwent bypass grafting at that time.  The Veteran suggested that it takes time for blockages to form, thus, his heart disease may have had onset during service given that he was discharged only 7 years earlier, was reportedly told that he had elevated blood pressure during service, and was treated for complaints of chest pain during service on several occasions.  

The Veteran had also asserted that his hypertension and heart disease is related eating greasy food served in the mess halls during his 20+ years of service.  His service treatment records document that he was treated gastritis and gastrointestinal ulcer during service and there is at least one documented complaint of gastrointestinal discomfort after eating greasy food.  

The records contain three medical opinions that attempt to relate the Veteran's heart disease and hypertension to his military service, however, the Board finds that they are insufficient for the purpose of deciding the claim.  See Dr. Drake's statements dated March 12 and July 19, 1999 and Dr. CF's August 2015 statement.  Specifically, none of the opinions of record provide a clear statement as to whether the Veteran's hypertension and heart disease at least as likely as not were incurred during or are otherwise related to any incident of the Veteran's military service.  In addition, Dr. CF used facts and findings to support his opinion that are not confirmed or verified in the record.  Specifically, while the Veteran's service treatment records show that he served in Korea, there is no indication that had any service in Vietnam with presumed exposure to herbicides.  In addition, the Board is unable to find any indication that the Veteran was diagnosed with PTSD related to his military service and Dr. GF provided no rationale for his conclusion that the Veteran had an accepted condition of PTSD.  As such, the Board finds that the claim must be remanded for obtainment of a medical opinion as to whether the cause of the Veteran's death is related to any incident of his miliary service.  

The Board also notes that the claimant and the Veteran during his lifetime have repeatedly indicated that the Veteran sought treatment at a VA or a Department of Defense treatment facility for high blood pressure within months of his discharge from military service.  As it does not appear that any attempt has been made to request or obtain any such records, such records must be requested on remand to ensure that all federal records have been obtained and associated with the claims file to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1. Contact the claimant and her agent and invite them to identify and/or submit any evidence showing that the Veteran had PTSD related to his military service.  In that regard, while the Veteran's service treatment records document diagnoses of tension headache and tension state related to worry about domestic issues and his post-service career path, the Board is unable to identify any service or post-service treatment records showing diagnosis of PTSD as alluded to by Dr. FG in his August 2015 statement.  All records requests and documents received should be documented in the claims file for review.

2. Contact the Atlanta and Dublin VAMCs as alluded to by the claimant in a June 2011 statement and request any treatment records pertaining to the Veteran and any treatment he received at that facility dating since 1973.  

Also contact all appropriate records repositories, to include the Department of Defense, and request any treatment records pertaining to the Veteran and any treatment he received at Fort Gillen and Fort McPherson dating since 1973.

Also contact JSRRC or any appropriate source to determine whether the Veteran was exposed to herbicides during the course of his duties as an air policeman while stationed in Korea.

Also obtain from any appropriate records repositories the Veteran's complete service personnel records, to specifically include any records verifying whether he may have been exposed to herbicides while stationed in Korea.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the claimant and her agent and they must be afforded an opportunity to respond.

3. After the above requested development is completed to the extent possible, refer the case to a cardiologist for review of the record and a medical opinion.  A comprehensive clinical history should be recited; to include a discussion of the Veteran's documented medical history, the opinions provided by Dr. Drake in March and July 1999 and by Dr. FG in August 2015, and the Veteran's and claimant's assertions described herein and during the November 1998 DRO hearing and the March 1999 and May 2015 Board Videoconference hearings.  After a thorough review of the evidence, the examiner must:

a. Provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) that the Veteran's hypertension and coronary artery disease was incurred in, aggravated by, or is otherwise related to any incident of the Veteran's military service, to include stress experienced and food eaten therein.  The examiner should acknowledge and discuss the significance, if any, of an undated in-service diastolic blood pressure reading of 90.

b. If so, provide an opinion with supporting rationale as to whether it is at least las likely as not (a 50 percent probability or better) that any hypertension or heart disease disability found to have been incurred in, aggravated by, or otherwise related to the Veteran's military service contributed substantially or materially to the Veteran's death.

c. Provide an opinion with supporting rationale as to whether it is at least las likely as not (a 50 percent probability or better) that the Veteran's service-connected left knee disability contributed substantially or materially to the Veteran's death.

d. Provide an opinion as to whether it is at least as likely as not that the disability that has been identified as the immediate cause of death (ruptured abdominal aortic aneurysm) is related to any incident of the Veteran's military service, to include stress experienced and food eaten therein.  

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).   

4. Ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

5. Upon completion of the above requested development, and any additional development deemed appropriate, adjudicate the referred petition to reopen a previously denied claim of entitlement to accrued benefits.  The appellant is hereby informed that the Board may only exercise appellate jurisdiction over the claim for accrued benefits if she perfects an appeal with respect to the claim in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

5. Then, readjudicate the claim for service connection for the cause of the Veteran's death.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her agent should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


